DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear and not readily understood of how and in what manner and/or based on what information or condition that a first time is predetermined.  The metes and bound of the claims cannot be ascertained by one having ordinary skill in the art.
Regarding claim 3, it is unclear and not readily understood of how and in what manner and/or based on what information or condition that a second time is predetermined.  The metes and bound of the claims cannot be ascertained by one having ordinary skill in the art.
Regarding claim 5, it is unclear and not readily understood of how and in what manner and/or based on what information or condition that a third time is predetermined.  The metes and bound of the claims cannot be ascertained by one having ordinary skill in the art.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,649,097.  Although the claims at issue are not identical, they are not patentably distinct from each other because even though there are variations in the wording of the claims, the differences in the claims would have been obvious to a person of ordinary skill in the art at the time the invention was made.

Allowable Subject Matter
Claims 1-8 are allowed over the prior art.  However, 35 USC 112(b) and double patenting rejections must be overcome.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0107814 discloses a satellite radio wave receiving device includes a receiver receiving radio waves transmitted from a positioning satellite; and a processor performing a positioning operation using the radio waves received by the receiver.  If the receiver starts 
US 10,649,097 discloses an electronic timepiece includes a pointing hand, a distance display hand, a magnetic sensor, a GPS receiver receiving GPS time information from a GPS satellite, a storage unit storing ephemeris data of the GPS satellite, and a control unit generating positional information of the electronic timepiece using the GPS time information received by the GPS receiver and the ephemeris data stored in the storage unit and executing navigation using the pointing hand and the distance display hand based on the positional information, an output of the magnetic sensor, and destination site information.  When the ephemeris data is stored in the storage unit and then a first predetermined time equal to or less than a valid period of the ephemeris data elapses, the control unit receives the ephemeris data using the GPS receiver and updates the ephemeris data stored in the storage unit to ephemeris data received using the GPS receiver.
US 9,229,435 discloses a GPS wristwatch has a reception mode setting unit that sets a reception mode of a reception unit; and a locking level setting unit that sets a locking performance.  The reception mode setting unit sets the reception mode to an automated timekeeping mode when an automated reception condition is met; sets the reception mode to a manual timekeeping mode when a first operation of an input unit is detected; and sets the reception mode to a positioning mode when a second operation of the input unit is detected.  The locking level setting unit sets the locking performance to a high level when the reception mode is 
US 9,448,542 discloses an electronic timepiece includes a reception device that receives a satellite signal, a reception control section that activates the reception device to carry out a reception process, a chronograph section that measures time, an input device, and an action control section when detecting time measurement input operation performed on the input device for activating the chronograph section during the reception process carried out by the reception control section, terminates the action of the reception control section, and activates the chronograph section.
US 2015/0181527 discloses a portable electronic device includes a reception unit (GPS receiver) that receives a positioning signal, and a power supply unit that supplies the reception unit (GPS receiver) with power.  An intermittent operation range including an upper limit of an operation ratio of the reception unit (GPS receiver) is set, based on power consumption status of the power supply unit.  The reception unit (GPS receiver) is intermittently operated within the intermittent operation range that is set.
US 9,989,648 discloses an electronic device includes: a satellite signal receiving section that receives a satellite signal with which positioning information is overlapped from a positioning satellite; a reception control section that controls driving of the satellite signal receiving section; and a detecting section that detects a state change of the electronic device, in which the reception control section allows the satellite signal receiving section to enter a driving state when the detecting section detects the state change to receive the satellite signal.  According 
US 8,538,682 discloses methods and systems for locally generating calculated ephemerides that may be used by a navigation device to calculate position information before a broadcast ephemeris from a given navigation satellite has been completely received or when the broadcast ephemeris from the satellite is not available.  Generally, the invention includes the steps of calibrating the initial satellite velocity from the last available broadcast ephemeris, correcting the clock for a prediction time period, predicting the satellite position during the time period and formatting the predictions into a calculated ephemeris to be used by the receiver to determine position information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646